Citation Nr: 1219303	
Decision Date: 06/01/12    Archive Date: 06/13/12

DOCKET NO.  10-09 853	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Waco, Texas


THE ISSUES

Entitlement to service connection for diabetes mellitus type II, claimed as due to herbicide exposure.


REPRESENTATION

Appellant represented by:	Texas Veterans Commission


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

John Kitlas, Counsel


INTRODUCTION

The Appellant served on active duty from September 1961 to October 1964 and received an honorable discharge, and from October 1964 to February 1969 for which he was discharged under other than honorable conditions.

This matter is before the Board of Veterans' Appeals (Board) on appeal from decisions by the Department of Veterans Affairs (VA) Regional Office (RO) in Waco, Texas.

The Appellant provided testimony at a hearing before the undersigned Acting Veterans Law Judge (VLJ) in October 2011.  A transcript of this hearing is of record.

The Board observes that the Appellant's testimony at the October 2011 hearing also addressed the issue of entitlement to service connection for a heart disorder, and such a claim was included in a January 2009 RO decision.  However, the Appellant's September 2009 Notice of Disagreement (NOD) and the January 2010 Statement of the Case (SOC) only addressed the diabetes mellitus claim.  Therefore, that is the only issue over which the Board currently has jurisdiction.  See 38 C.F.R. §§ 20.200, 20.201, 20.302 (2011).

Despite the foregoing, the Appellant's testimony regarding his heart disorder claim at the October 2011 hearing indicates that he does desire this claim to be reopened.  The documents assembled for the Board's review does not reflect such a request to reopen has been addressed by the agency of original jurisdiction (AOJ).  Therefore, it is referred to the AOJ for appropriate action.


FINDINGS OF FACT

1.  All reasonable notification and development necessary for the equitable disposition of the instant case have been completed.

2.  The Appellant contends that he has developed diabetes mellitus type II as a result of in-service herbicide exposure while on active duty in the Republic of Vietnam.

3.  The record confirms the Appellant had active service in the Republic of Vietnam during his October 1964 to February 1969 period of active duty, and not during the prior September 1961 to October 1964 period of active duty.

4.  The actions that led to the Appellant's discharge from service during his October 1964 to February 1969 period of active duty constituted willful and persistent misconduct.

5.  The Appellant was not insane at the time of the willful and persistent misconduct which led to his discharge from service in February 1969.

6.  Nothing in the record otherwise links the Appellant's current diabetes mellitus type II and heart disorder to active service other than his presumptive in-service herbicide exposure while in Vietnam.


CONCLUSION OF LAW

Service connection is not warranted for diabetes mellitus type II.  38 U.S.C.A. §§ 101, 1110, 1131, 5103, 5103A, 5107, 5303 (West 2002 & Supp. 2011); 38 C.F.R. §§ 3.1, 3.12, 3.159, 3.303 (2011).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

Preliminary Matters

The Board notes at the outset that, in accord with the Veterans Claims Assistance Act of 2000 (VCAA), VA has an obligation to notify claimants what information or evidence is needed in order to substantiate a claim, as well as a duty to assist claimants by making reasonable efforts to get the evidence needed.  See 38 U.S.C.A. §§ 5100, 5102, 5103, 5103A and 5107 (West 2002 & Supp. 2011); 38 C.F.R. §§ 3.102, 3.156(a), 3.159, 3.326(a) (2011); see also Quartuccio v. Principi, 16 Vet. App. 183, 187 (2002).  

The United States Court of Appeals for Veterans Claims (Court) has held that adequate notice, as required by 38 U.S.C. § 5103(a), must be provided to a claimant before the initial unfavorable AOJ decision on a claim for VA benefits.  Pelegrini v. Principi, 18 Vet. App. 112, 120 (2004).  In this case, the Appellant was sent pre-adjudication notice via letters dated in October 2007 and January 2008, both of which were prior to AOJ's determinations in this case made in May 2008, January 2009, and the January 2010 SOC.  

In pertinent part, the October 2007 letter informed the Appellant of what was necessary to substantiate a service connection claim, what information and evidence he must submit, what information and evidence will be obtained by VA, and the need for the Veteran to advise VA of or to submit any evidence in his possession that was relevant to the case.  As such, this correspondence fully complied with the notice requirements of 38 U.S.C. § 5103(a) and 38 C.F.R. § 3.159(b), as well as the Court's holding in Quartuccio, supra.  Moreover, the October 2007 letter included information regarding disability rating(s) and effective date(s) as mandated by the holding in Dingess v. Nicholson, 19 Vet. App. 473 (2006).  

(The Board notes that 38 C.F.R. § 3.159 was revised, effective May 30, 2008.   See 73 Fed. Reg. 23353-56 (Apr. 30, 2008).   The amendments apply to applications for benefits pending before VA on, or filed after, May 30, 2008.   The amendments, among other things, removed the notice provision requiring VA to request the veteran to provide any evidence in the veteran's possession that pertains to the claim.   See 38 C.F.R. § 3.159(b)(1).)

The Board also notes that the subsequent January 2008 letter informed the Appellant that the character of his discharge from the October 1964 to January 1969 period of active duty may be a bar to VA benefits and an explanation as to why such may be the case, as well as providing the Appellant with the opportunity to present evidence regarding the events that led to his discharge from this period.  As such, as detailed below, this letter informed the Appellant of relevant information regarding the adjudication of this case.

All the law requires is that the duty to notify is satisfied and that claimants are given the opportunity to submit information and evidence in support of their claims.  Once this has been accomplished, all due process concerns have been satisfied.  See Bernard v. Brown, 4 Vet. App. 384 (1993); Sutton v. Brown, 9 Vet. App. 553 (1996); see also 38 C.F.R. § 20.1102 (harmless error).  In view of the foregoing, the Board finds that the Veteran was notified and aware of the evidence needed to substantiate his claims and the avenues through which he might obtain such evidence, and of the allocation of responsibilities between himself and VA in obtaining such evidence.  Accordingly, there is no further duty to notify.  In any event, the Veteran has not demonstrated any prejudice with regard to the content of any notice.  See Shinseki v. Sanders, 129 S.Ct.1696 (2009) (reversing prior case law imposing a presumption of prejudice on any notice deficiency, and clarifying that the burden of showing that an error is harmful, or prejudicial, normally falls upon the party attacking the agency's determination).

In addition, the Board finds that the duty to assist a claimant in the development of his or her case has been satisfied.  The Appellant's service treatment records are on file, as are various post-service medical records.  Further, the Appellant has had the opportunity to present evidence and argument in support of his claim, to include at the October 2011 Board hearing.  Nothing indicates he has identified the existence of any other relevant evidence that has not been obtained or requested.  Although no VA medical examination was provided to the Appellant in this case, as detailed below the adjudication of this case depends upon the character of his discharge from the October 1964 to January 1969 period of active duty.  In short, there is no reasonable possibility that any medical examination or opinion regarding the diabetes mellitus type II would aid in the resolution of this case.  

With respect to the aforementioned October 2011 Board hearings, the Court held in Bryant v. Shinseki, 23 Vet. App. 488 (2010), that 38 C.F.R. 3.103(c)(2) requires that the RO official or VLJ who conducts a hearing fulfill two duties to comply with the above the regulation.  These duties consist of (1) the duty to fully explain the issues and (2) the duty to suggest the submission of evidence that may have been overlooked.  Here, during the hearing, the Appellant's representative noted the bases of the prior determinations in this case.  Moreover, the testimony of the Appellant, to include the questions posed by his accredited representative demonstrated that he had actual knowledge of the elements necessary to substantiate his claim, as well as why the claim had been denied in this case.  The Acting VLJ did ask questions to clarify the Appellant's contentions, as well as the circumstances of the October 1964 to January 1969 period of active duty.  Finally, neither the Veteran nor his representative has asserted that VA failed to comply with 38 C.F.R. 3.103(c)(2), nor has he identified any prejudice in the conduct of either hearing.  As such, the Board finds that, consistent with Bryant, the duties set forth in 38 C.F.R. 3.103(c)(2) have been satisfied. 

In view of the foregoing, the Board finds that the duty to assist the Appellant has been satisfied in this case.

The Board notes that it has thoroughly reviewed the record in conjunction with this case.  Although the Board has an obligation to provide reasons and bases supporting this decision, there is no need to discuss, in detail, the extensive evidence submitted by the appellant or on his behalf.  See Gonzales v. West, 218 F.3d 1378, 1380-81 (Fed. Cir. 2000) (the Board must review the entire record, but does not have to discuss each piece of evidence).  Rather, the Board's analysis below will focus specifically on what the evidence shows, or fails to show, on the claims.  See Timberlake v. Gober, 14 Vet. App. 122, 129 (2000) (noting that the Board must analyze the credibility and probative value of the evidence, account for the evidence which it finds to be persuasive or unpersuasive, and provide the reasons for its rejection of any material evidence favorable to the claimant).  

When there is an approximate balance of positive and negative evidence regarding any issue material to the determination of a matter, the benefit of the doubt shall be given to the claimant.  38 U.S.C.A. § 5107(b).  When a reasonable doubt arises regarding service origin, such doubt will be resolved in the favor of the claimant.  Reasonable doubt is doubt which exists because of an approximate balance of positive and negative evidence which does not satisfactorily prove or disprove the claim.  38 C.F.R. § 3.102.  The question is whether the evidence supports the claim or is in relative equipoise, with the claimant prevailing in either event, or whether a fair preponderance of the evidence is against the claim, in which event the claim must be denied.  Gilbert v. Derwinski, 1 Vet. App. 49, 54 (1990).  

Legal Criteria and Analysis

The Appellant essentially contends that he has developed diabetes mellitus type II as a result of in-service herbicide exposure while on active duty in the Republic of Vietnam.

The record confirms the Appellant had active service in the Republic of Vietnam during his October 1964 to February 1969 period of active duty, and not during the prior September 1961 to October 1964 period of active duty.  As such, he is presumed to have been exposed to herbicides during his October 1964 to February 1969 period of active duty.  See 38 U.S.C.A. § 1116.

Under the law, if a veteran was exposed to a herbicide agent during active military, naval, or air service, the following diseases shall be service-connected if the requirements of 38 C.F.R. § 3.307(a)(6) are met, even though there is no record of such disease during service, provided further that the rebuttable presumption provisions of 38 C.F.R. § 3.307(d) are also satisfied:  chloracne or other acneform diseases consistent with chloracne, Type 2 diabetes (also known as Type II diabetes mellitus or adult-onset diabetes), Hodgkin's disease, multiple myeloma, non-Hodgkin's lymphoma, acute and subacute peripheral neuropathy, porphyria cutanea tarda, prostate cancer, respiratory cancers (cancer of the lung, bronchus, larynx, or trachea) and soft-tissue sarcomas (other than osteosarcoma, chondrosarcoma, Kaposi's sarcoma, or mesothelioma).  38 C.F.R. § 3.309(e).  For purposes of this section, the term "acute and subacute peripheral neuropathy" means transient peripheral neuropathy that appears within weeks or months of exposure to an herbicide agent and resolves within two years of the date of onset.  38 C.F.R. 
§ 3.309(e), Note 2.

On August 31, 2010, hairy cell leukemia and other chronic B-cell leukemias, Parkinson's disease, and ischemic heart disease were added to the list. 75 Fed. Reg. 53202 (2010).  However, VA specifically stated that the accepted medical definition of ischemic heart disease does not extend to other conditions, such as hypertension, peripheral artery disease, and stroke, which do not directly affect the muscles of the heart.  Id. at 53204.

Moreover, the Secretary of VA has determined that there is no positive association between exposure to herbicides and any other condition for which the Secretary has not specifically determined that a presumption of service connection is warranted.  See Notice, 59 Fed. Reg. 341-346 (1994); 61 Fed. Reg. 57586-57589 (1996); Notice 68 Fed. Reg. 27,630-27,641 (2003); 72 Fed. Reg. 32395 (2007); 75 Fed. Reg. 32540 (2010).

For the purposes of § 3.307, the term herbicide agent means a chemical in a herbicide used in support of the United States and allied military operations in the Republic of Vietnam during the Vietnam era.  38 C.F.R. § 3.307(a)(6)(i).  Agent Orange is generally considered an herbicide agent and will be so considered in this decision.

The diseases listed at 38 C.F.R. § 3.309(e) shall have become manifest to a degree of 10 percent or more at any time after service, except that chloracne or other acneform disease consistent with chloracne and porphyria cutanea tarda shall have become manifest to a degree of 10 percent or more within a year after the last date on which the veteran was exposed to an herbicide agent during active military, naval, or air service.  38 C.F.R. § 3.307(a)(6)(ii).

The Board notes, however, that a person seeking VA benefits must first establish that they have attained the status of veteran.  Holmes v. Brown, 10 Vet. App. 38 (1997).  The term "veteran" means a person who served in the active military, naval, or air service and who was discharged or released under conditions other than dishonorable.  38 C.F.R. § 3.1(d).  If the former service member did not die in service, pension, compensation, or dependency and indemnity compensation is not payable unless the period of service on which the claim was based was terminated by a discharge or release under conditions other than dishonorable.  38 U.S.C.A. 
§ 101(2); 38 C.F.R. § 3.12.  A discharge under honorable conditions is binding on the VA as to the character of discharge.  38 C.F.R. § 3.12(a).  A discharge or release from service under specified conditions is a bar to the payment of benefits unless it is found that the person was insane at the time of committing the offense causing such discharge or release.  38 C.F.R. § 3.12(b).

Benefits are not payable where the claimant was discharged or released (1) as a conscientious objector; (2) by reason of the sentence of a general court-martial; (3) by resignation of an officer for the good of the service; (4) as a deserter; or (5) as an alien during a period of hostilities.  38 C.F.R. § 3.12(c)(1)-(c)(5) ; 38 U.S.C.A. 
§ 5303.  The Appellant has not contended and the record does not show that any of these situations apply.

Benefits are also not payable to a person discharged under conditions other than honorable as a result of AWOL for a continuous period of at least 180 days, unless such person demonstrates to the satisfaction of the Secretary that there are compelling circumstances to warrant such prolonged unauthorized absence.  38 U.S.C.A. § 5303(a); 38 C.F.R. § 3.12(c)(6).  In this case, the record does not show the Appellant was AWOL during his active service.  As such, the criteria regarding 180 days of continuous AWOL are not for consideration in this case.  38 C.F.R. 
§ 3.12(c)(6)  (2010).

The Appellant's service records do reflect, nonetheless, that it was recommended he be discharged from his October 1964 to February 1969 period of active duty for unfitness under conditions other than honorable.

An "other than honorable" discharge is not necessarily tantamount to a "dishonorable" discharge.  However, a discharge or release from service for one of the following reasons is considered to have been issued under dishonorable conditions: (1) acceptance of undesirable discharge in lieu of trial by general court-martial; (2) mutiny or spying; (3) offense involving moral turpitude; (4) willful and persistent misconduct (That includes a discharge under other than honorable conditions, if it is determined that it was issued because of willful and persistent misconduct.  A discharge because of a minor offense will not, however, be considered willful and persistent misconduct if service was otherwise honest, faithful and meritorious.); and (5) homosexual acts involving aggravating circumstances and other factors affecting the performance of duty.  38 C.F.R. 
§ 3.12(d).

Although the service records reflect the Appellant indicated he knew he was accepting an undesirable discharge, it does not reflect he did so in lieu of trial by general court-martial.  There is also no indication his discharge was due to mutiny or spying; an offense involving moral turpitude; or homosexual acts involving aggravating circumstances and other factors affecting the performance of duty.

The Board does find that the actions that led to the Appellant's discharge from service during his October 1964 to February 1969 period of active duty constituted willful and persistent misconduct.  His service records, to include the recommendation that he be discharged for unfitness, reflects he acknowledged an established pattern showing dishonorable failure to pay his just debts by issuing worthless checks to several civilian establishments.  Specifically, there is evidence of at least 4 such worthless checks, covering a period from July to September 1968.  It was also noted that he had failed to meet several just debts, even after the debtor had taken a lenient attitude in attempting to make various arrangements to assist him in eliminating these debts.  This finding is documented by multiple letters from such debtors detailing efforts to make such arrangements with the Appellant.  The record also reflects that the Appellant was counseled on these matters by his superiors, and he acknowledged such at the October 2011 hearing.  Moreover, the Appellant's service records reflect that he signed and initialed a statement acknowledging these actions, that he requested an undesirable discharge for the good of the service, and indicated that he understood the consequences of his action.  

In view of the multiple examples documented in the Appellant's service records regarding his issuing of worthless checks, and other failure to meet just debts, over a period of months, the Board finds that such conduct does constitute willful and persistent misconduct.  Although it was contended at the October 2011 hearing that the Appellant does not remember signing and/or initialing a statement acknowledging/requesting an undesirable discharge, there is nothing in the record to indicate such a document is a forgery.  Moreover, the Appellant acknowledged the actions which led to his discharge at the October 2011 hearing, and indicated that his actions were due to financial difficulties at the time.  While the Board is sympathetic to anyone who has such circumstances, the law mandates that the record show he was insane at the time he committed such offenses in order for his persistent and willful misconduct not to be a bar to VA benefits.  Here, nothing in the record reflects the Appellant was insane at the time of the willful and persistent misconduct which led to his discharge from service in February 1969.

In view of the foregoing, the Board finds that the character of the Appellant's discharge from his October 1964 to February 1969 period of active duty is a bar to an award of service connection for any disability incurred in or aggravated therein.  As such, he is not entitled to service connection for diabetes mellitus type II based upon the presumptive herbicide exposure that occurred during this period.

The Board acknowledges that the Appellant received an honorable discharge for his September 1961 to October 1964 period of active duty.  However, nothing in the record otherwise links the Appellant's current diabetes mellitus type to active service other than his presumptive in-service herbicide exposure while in Vietnam, which was during the October 1964 to February 1969 period of active duty.  Simply put, there is nothing in the record that links the current disability to the Appellant's honorable period of service, nor does he contend otherwise.  Therefore, his claim of service connection for diabetes mellitus type II must be denied.

Because the evidence preponderates against the claim the benefit-of-the-doubt rule does not apply.  Gilbert, 1 Vet. App. 49, 54.






ORDER

Entitlement to service connection for diabetes mellitus type II, claimed as due to herbicide exposure, is denied.




____________________________________________
JOHN H. NILON
Acting Veterans Law Judge, Board of Veterans' Appeals



Department of Veterans Affairs


